AO 245B (R.:v. 02.il 8)   .Judgment in a Criminal Case
                                                                                                                          FILED
                                                                                                                     U.S. DISTRICT COURT
                          Sheet J                                                                                EASTERN DISTRICT ARKANSAS

                                                                                                                          JAN 2 5 2019
                                              UNITED STATES DISTRICT COURT
                                                                                                             JAMESW. Mc
                                                               Eastern District of Arkansas
                                                                                                             By: _ _--i~+---4~--
                                                                                                                                                PcLERK
                UNITED STATES OF AMERICA
                                      v.
                    PRENTICE JEREL DANIELS                                          Case Number: 4:18-CR- 553-BD-1

                                                                                    USM Number: 12817-010

                                                                                     Nicole Lybrand
                                                                                    Defendant"s Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)             1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo eontenderc to count(s)
    which w<1s accepted by the court.
D was found guilty on count(s)
    alter a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                                      Offense Ended                Count

  18 U.S.C. 1791(a)(2)                  Possession of a prohibited object by a prison inmate                  2/10/2018                     1




       The defendant is sentenced as provided in pages 2 through           _ _4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The de i<.'ndant has been found not guilty on count( s)
D Count(s)                                                 0    lS   D arc dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 clays of any change of name, residence.
or mailing address until all fines. restitution. costs. and special assessments imposed by this judgment arc fully paid. If ordered to pay rcstilutit\11,
1he dekndant must notify the court and United States attorney ofmatc1ial changes in economic circumstances.

                                                                            1/22/2019
                                                                           Date of Imposition of Judgment



                                                                                   8~~
                                                                           Signature of Judge




                                                                            Beth Deere, U.S. Magistrate Judge
                                                                           Name and Title of Judge




                                                                           Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment ········· Page __2__ of   4
DEFENDANT: PRENTICE JEREL DANIELS
CASE NUMBER: 4:18-CR- 553-BD-1

                                                              IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bmeau of Prisons to be imprisoned for a total
 term of:

  3 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D      The court makes the follo\\'ing recommendations to the Bureau of Prisons:




     Ill    The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:

            D    at
                      ----------
                                                    D a.m.       D    p.m.    on

            D    as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the instinttion designated by the Bureau of Prisons:

            D    before 2 p.m. on

            D    as notified by the United States Marshal.

            D    as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




            Defendant dcl ivcrcd on                                                         to

 at .           _ _ _ _ _ _ _ _ _ _ _ _ _ , with a ce1tified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                             By   -------===-::-:==-=-=-:::-c:-:=:-==-==~--------
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -- Page ______ 3_____   of        4
DEFENDANT: PRENTICE JEREL DANIELS
CASE NUMBER: 4:18-CR- 553-BD-1
                                                 CRlMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties tmder the schedule of payments on Sheet 6 .


                        Assessment                   .JVT A Assessment*                Fine                            Restitution
TOTALS              $ 25.00                       $ 0.00                            $ 0.00                           $ 0.00



 O    The determination of restitution is defcJTed until
                                                         ----
                                                              . An A.mended Judgment in                         ci   Criminal Case (AO 245C) will be entered
      after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage piiyment column below. However, pursuant to 18 U.S.C. ~ 3664(1), all non federal victims must be paid
      before the United States is paid.

 Na nil' of Pavee                                                       Total Loss**              Restitution Ordered                Prioritv or Percentage




 TOTALS                                $                        0.00               $ _ _ _ _ _ _o_.o_o_


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifkenth day after the date of the judgment, pursuant to 18 lJ.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       lo penalties for delinquency and default, pursuant to 18 U.S.C. § 361 :?.(g).


 O     The court detcnnincd that the defendant docs not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the            0       fine   O   restitution.

        O    the interest requirement for the        D fine         •     restitution is modified as follows:

 * Jt~~tic~ for yictims of Trafficking Act of 2015, ~ub. L. No.          114-22.                                      . .       .     ..           .
 ** l· 111d111gs tor the total amount ot losses are rcqmred under Chapters 109A, 110, J l OA, and 113A of Title 18 for oflenses conumtted on or
 atler September 13. 1994. but before April 23, 1996.
/\0 245B (Rev. 02il81 Judgment in a Criminal Case
                      Sheet 6 -- Schedule of Payments

                                                                                                            Judgment -   Page    4     of          4
DEFENDANT: PRENTICE JEREL DANIELS
CAS[·: NUMBER: 4:18-CR- 553-8D-1

                                                        SCHEDULE OF PAYMENTS

Having as~essed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~     Lump sum payment of$ _2_5_.0_0_____ due immediately, balance due

            D     not later than                                    . or
            D     in accordance with     D C,       D    D,    D E,or           D F below; or
B     D Payment to begin immediately (may be combined with                   DC          0D,or         D F below); or

C     D Payment in equal           ______ (e.g., week(v. monthlv, 11uarterli,) installments of S _ _ _ _ _ _ _ over a period of
                           (e.g .. months or _vears). to commence
                                                             _____ (e.g. 30 or 60 days! after the date of this judgment; or

D     D Payment in equal                            (e.g., weekly, month~v, 11uarterlv) installments of S
                                                                                                        --------
                                                                                                                                over a period of
                           (e.g.. months or years). to commence       _ _ _ _ _ re.g.. 30 or 60 days/ after release from imprisonment to a
            tcnn of supervision; or

E     D Payment during the tenn of supervised release will commence within       _____ (e.g., 30 or 60 dap') after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     D Special instructions regarding the payment of climinal monetmy penalties:




Unless the cou11 has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the period of imprisonment.· All criminal monetary penalties, except those payments niade through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defe11da111 number), Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest. (6) community restitution, (7) JVTA assessment, (8) penalties. and (9) costs, including cost of prosecution and court costs.
